DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 16, 2021 has been entered.  Claims 28 and 35 have been amended.  Claims 28-41 are pending.  
 

Allowable Subject Matter
Claims 28-41 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Regarding the previous grounds of rejection under 35 USC 101, the pending claims are not directed to any of the groupings of subject matter considered to be abstract ideas as discussed in the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.  The claims are not directed to a mathematical concept, certain methods of organizing human activity, nor a mental process (i.e., inventions that could practically be performed entirely in a human’s mind.)   The limitations of automatically filtering the disparate data received from the computing systems to remove unneeded data and sort the remaining data into standardized groups, automatically transforming the data to a reference price index (RPI) for each pharmaceutical product, including automatically adding the AAC, WAC, or AWP for each pharmaceutical product, and automatically dividing the total by the QOH times the Package Size for each pharmaceutical product, the RPI representing a weighted cost that takes into account the latest cost and number of units available for each pharmaceutical product from each distributor thereof, resulting in reference prices that reflect actual cost and availability of the pharmaceutical product in the market, and using the RPI as a basis to establish automatically calculate a reference price for the pharmaceutical product and automatically uploading the calculated reference price to a PCM claims engine on a regularly scheduled basis are not processes that could practically be performed entirely in a human’s mind.  

The closest prior art of record: Cedergreen (2009/0313039) paras. [0027] and [0060] teach a computer-based system for implementing a pharmacy care manager and calculating a reference price index (RPI). However Cedergreen fails to expressly teach a system programmed to:

automatically filter the disparate data received from the computing systems to remove unneeded data and sort the remaining data into standardized groups, automatically transforming the data to a reference price index (RPI) for each pharmaceutical product, including automatically adding the AAC, WAC, or AWP for each pharmaceutical product, and automatically dividing the total by the QOH times the Package Size for each pharmaceutical product, the RPI representing a weighted cost that takes into account the latest cost and number of units available for each pharmaceutical product from each distributor thereof, resulting in reference prices that reflect actual cost and availability of the pharmaceutical product in the market, and using the RPI as a basis to establish automatically calculate a reference price for the pharmaceutical product and automatically uploading the calculated reference price to a PCM claims engine on a regularly scheduled basis.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/           Primary Examiner, Art Unit 3686                                                                                                                                                                                             	2/27/2021